Title: To Thomas Jefferson from William Cabell Rives, 19 December 1822
From: Rives, William Cabell
To: Jefferson, Thomas


Dear sir,
Richmond
December 19th 1822.–
It affords me great pleasure to inform you that the temper of the present Legislature, so far as it can be collected from conversation with its members, is one of improved liberality towards the University. The great difficulty we have to encounter is a repugnance on the part of many gentlemen, otherwise friendly to the University, to undertake, at this time, the erection of the additional building. I enter myself entirely into your views on this subject, & have endeavoured to impress on all of my acquaintances here the exceeding impolicy of putting an institution, from which so much has been expected at home & abroad, into operation; in a half-formed & unfinished state.—In asking for an appropriation, we must either abstain from indicating, with particularity, the purposes to which it is to be applied, leaving this consideration to the discretion of the visitors, or we must display the utility & importance of those purposes, in the most advantageous points of view. If the latter course should be deemed the proper one, I think a recommendation, from the visitors, of the proposed building would have a favorable effect, as it would carry with it an intrinsic weight of authority, which, I am sure, would influence the sentiments of many.—If the objections which are now felt to the additional building should not yield to the influence of more liberal sentiments, we may find ourselves under the necessity of temporising a little, in order to acquire, at once, the means of erecting it; that is, it may be expedient to postpone, until a future session, an application for the remission of the debt now due, & to limit our demands, at present, to the aid necessary for the accomplishment of the additional building. I think this aid may be obtained, either in the form of an absolute donation, or at least, as a loan. It appears from the accounts of the Literary fund lately communicated to the Legislature, (a copy of which I send you,) that there is now in the Treasury the sum of $66.663.79, being unappropriated capital belonging to that fund, which is to be lent out, or otherwise invested. I think we may, at least, hope to borrow this money, which would enable us to finish the proposed building; & when that is done, nothing would be wanting to put the institution into operation but  a remission of the loans, which being asked for, under those circumstances, could not be refused.—If  we should not be able to obtain, at present, both a remission of the loans & a farther advance of money, the question arises which of these objects  it would be best to secure, the remission, or the advance of money? Your views of this question would guide us to a correct conclusion The report of the visitors is frequently enquired for. I think it is desirable to send it in, as soon after the Christmas holidays as possible. Mr. Cabell is now here & Mr. Johnson will, no doubt, arrive by that time. The sooner we can bring the subject to the view of the Legislature, the better will be our chance of success—This day was fixed for the consideration of the petitions for the removal of the seat of government, but, unfortunately, the House agreed to postpone it until the 10th of January.—We shall endeavour to keep the university free from entanglement with this troublesome question. My own opinion decidedly is that we ought to adhere to old virginia, upon this questionI trust your health continues good, as when  the pleasure of seeing you, & that you have at length recovered from the effects of your accident. I beg you to be assured, at all times, of my most grateful & cordial respect, and of the sincere interest I feel in your personal happiness, & the accomplishment of your generous plans for the good of your country.—W C Rives.